DETAILED ACTION
1)
          Applicant’s election without traverse of invention I, drawn on claims 1-16, 19, in the reply filed on 10/14/2021 is acknowledged.
Claims 17-18, 20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.                                                                                                                                         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-2, are rejected under 35 U.S.C. 103 as being unpatentable over  
Chung et al. (U.S. 9,856,608) in view of Khan et al. (GB 2519059).
          Claim 1: Chung discloses a method of manufacturing an item (Abstract).   The method includes providing a wire mesh mold in the shape of the item.   A supply 104 of a fiber-based slurry 104 is input at a pressure 106 immersing the mold in the fiber-based slurry.   The slurry is drawn through the mesh form trapping fiber particles in the shape of the mold while evacuating excess slurry 110 for recirculation back into the system.   Drawing a vacuum across the wire mold causes the fiber particles to accumulate at the wire mesh surface.   The mold is then removed and the fiber particles form the shape of the mold.   Subsequent air drying yields the item (Figures 1-3, col. 4, line 49 to col. 5, line 4).   The slurry includes a moisture barrier (col. 6, line 66 to col. 7, line 13).  Also included is a spray applied surface coating, such as, a water based long chain Flourione-containing polymer (col. 9, lines 54-65).  Chung does not disclose that the formed item is a bowl of the type including a substantially circular bottom portion bounded by an inclined circumferential side wall.   Khan discloses a method of manufacturing a similar molded pulp object, a washbowl, of the structure claimed  (Khan, Abstract, Page 1, lines 20-26, Figures 1-5).   It would have been obvious to one skilled in the art at the time the invention was filed to combine the teachings of Chung and Khan because the method of Chung would be easily adopted to produce a product of the shape of a bowl disclosed by Khan.
          Claim 2: the invention is disclosed per claim 1, above.  The moisture barrier is in the range of .5% - 10% by weight.  The moisture barrier includes alkyl ketene dimer (AKD) (Chung, col. 4, line 49 to col.5, line 4). 

Allowable Subject Matter
3)       Claims 3-16, 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art does not disclose a method of manufacturing a fiber based bowl of claim 1 and the method further including: an oil barrier layer including a calcium carbonate component (claim 3); an oil barrier layer including a pea emulsion (claim 4); an oil barrier layer including an alginate (claim 5); an oil barrier layer including an aqueous solution including about 25% acrylate and a first supplemental (claim 6); an oil barrier layer including an approximately 1:3 solution of acrylic and water (claim 16). 
  
Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748